Citation Nr: 1640166	
Decision Date: 10/06/16    Archive Date: 10/19/16

DOCKET NO.  12-01 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left eye choroidal melanoma tumor, status post-left eye removal, to include as due to herbicide exposure and/or as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to a disability rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction, right eye diabetic retinopathy, and bilateral lower extremity peripheral neuropathy.

3.  Entitlement to a compensable disability rating for left ear hearing loss.

4.  Entitlement to service connection for psychiatric disability.

5.  Entitlement to service connection for right ear hearing loss disability.




REPRESENTATION

Appellant represented by:	Stacey P. Clark, Attorney


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

The issue of entitlement to service connection for a left eye choroidal melanoma tumor comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issue of entitlement to service connection for right ear hearing loss disability comes before the Board on appeal of an August 2013 rating decision by the Atlanta RO in Decatur, Georgia.  The issues of entitlement to service connection for psychiatric disability and increased ratings for left ear hearing loss and type II diabetes mellitus with right eye diabetic retinopathy and bilateral lower extremity peripheral neuropathy come before the Board on appeal of a May 2014 rating decision by the Nashville RO.  The Nashville RO is currently the Agency of Original Jurisdiction.

When this case was before the Board in November 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The scope of a mental health claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Board has recharacterized the Veteran's psychiatric claim as reflected on the title page.

In his January 2012 substantive appeal relating to his claim for service connection for a left eye choroidal melanoma tumor, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, in October 2014 correspondence, the Veteran's representative withdrew the hearing request, and neither the Veteran nor his representative has sought to reschedule a hearing.  As such, the Veteran's hearing request is deemed withdrawn.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

With respect to the claim for service connection for left eye choroidal melanoma tumor, status post-left eye removal, a VA medical opinion was obtained in May 2016.  In part, the VA examiner opined that the Veteran's left eye disability was not caused or aggravated by his service-connected diabetes mellitus, type II.  The examiner provided a rationale for the opinion that the left eye disability was not caused by the diabetes mellitus, type II but failed to provide any rationale for the opinion against aggravation.  Therefore, the issue must be remanded for an addendum explaining the rationale for the opinion against aggravation.

Regarding the Veteran's claim for an increased rating for type II diabetes mellitus with erectile dysfunction, right eye diabetic retinopathy, and bilateral lower extremity peripheral neuropathy, the Board notes that in a July 2016 statement of the case (SOC), the RO continued its denial of the claim on the basis that the Veteran had failed to report to a scheduled VA examination.  However, upon a review of the record, there is no evidence the Veteran was ever notified of the date, time, and location of the scheduled examination.  In addition, in September 2016 correspondence, the Veteran's representative indicated he was unable to attend any previously scheduled examinations due to health issues.  Under these circumstances, the Board finds the Veteran has shown good cause for missing any previously scheduled VA examination.  Accordingly, a remand is warranted to afford the Veteran a contemporaneous VA examination to address the severity of his type II diabetes mellitus and related symptoms.

Regarding the Veteran's claim for an increased rating for left ear hearing loss, the Board notes that in a July 2016 SOC, the RO continued its denial of the claim on the basis that the Veteran had failed to report to a scheduled VA hearing loss examination.  However, upon a review of the record, there is no evidence the Veteran was ever notified of the date, time, and location of the scheduled examination.  In addition, in September 2016 correspondence, the Veteran's representative indicated he was unable to attend any previously scheduled examinations due to health issues.  Under these circumstances, the Board finds the Veteran has shown good cause for missing any previously scheduled VA examination.  Accordingly, a remand is warranted to afford the Veteran a contemporaneous VA hearing loss examination to address the severity of his left ear hearing loss.

Regarding the Veteran's claim for service connection for psychiatric disability, the Board notes the Veteran filed a claim for service connection for "PTSD/depression/sleep disorder" in November 2013.

The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2016).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.

In this case, VA psychology treatment notes from August 2013 and October 2013 provide impressions of "depression/possible PTSD" and depressive disorder, not otherwise specified, respectively.  The Veteran has claimed his psychiatric symptoms are related to service.  Under these circumstances, the Board finds a remand is warranted pursuant to McLendon in order to afford the Veteran a VA psychiatric examination.

Regarding his claim for service connection for right ear hearing loss, the Board notes that the Nashville RO denied the Veteran's claim in an August 2013 rating decision.  In its November 2015 remand, the Board noted the Veteran had filed a timely notice of disagreement (NOD) in November 2013, but that the RO had not yet issued an SOC.  As such, the Board remanded the claim for issuance of an SOC.  However, to date, the RO has not issued an SOC relating to this issue.  Accordingly, because the Veteran's NOD placed the issue in appellate status, the matter must be remanded for the RO to issue an SOC if the claim cannot be granted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

In this regard, the Board notes that, as explained above, the claim for an increased rating for left ear hearing loss is being remanded for a VA hearing loss examination.  Pursuant to this examination, the Board has determined that the VA examiner should be instructed to provide an opinion as to whether the Veteran also has right ear hearing loss which is related to his service.  As such, the RO should consider the VA examination report in its determination of whether to grant the Veteran's claim for service connection for right ear hearing loss or to issue a SOC.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his type II diabetes mellitus with erectile dysfunction, right eye diabetic retinopathy, and bilateral lower extremity peripheral neuropathy.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO should ensure that the examiner provides all information required for rating purposes.

3.  The RO also should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current severity of his left ear hearing loss, whether right ear hearing loss disability is present, and if so the etiology of the right ear hearing loss disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The RO should ensure that the examiner provides all information required for rating purposes.

The examiner should also determine whether the Veteran has right ear hearing loss disability for VA purposes.  If so, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss originated in, was caused by, or is otherwise etiologically related to his military service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Also, all pertinent evidence of record should be made available to and reviewed by the optometrist who provided the May 2016 opinion concerning the etiology of the Veteran's left eye disability.  The optometrist should be requested to provide the rationale for her opinion that the Veteran's left eye disability was not permanently worsened by his service-connected diabetes mellitus, type II.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another optometrist or ophthalmologist, who should be requested to provide an opinion with supporting rationale concerning whether there is a 50 percent or better probability that the choroidal melanoma resulting in the removal of the Veteran's left eye was permanently worsened by the service-connected diabetes mellitus, type II.  

5.  The RO should undertake any indicated stressor development, to include requesting information from the Veteran relating to any claimed in-service stressor.

6.  Then, the RO should afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant evidence and lay statements, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that no acquired psychiatric disorder has been present during the period of the claim, the examiner should explain why no diagnosis is warranted.

If the examiner determines that any acquired psychiatric disorder has been present for any portion of the period of the claim, the examiner should state an opinion with respect to each such disorder as to whether it is at least as likely as not (50 percent probability or greater) that the disorder originated in or is otherwise etiologically related to the Veteran's military service.

If the examiner diagnoses the Veteran with PTSD, he or she should identify the elements supporting the diagnosis.  If PTSD is diagnosed, the examiner should also provide an opinion as to whether the Veteran's PTSD is due to in-service stressors related to a fear of hostile military or terrorist activity.

The examiner must provide the rationale for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

7.  The RO should readjudicate the Veteran's claim for service connection for right ear hearing loss disability by issuing a rating decision granting the claim or an SOC denying the claim.  In making this determination, the RO should consider the results of the VA hearing loss examination conducted on remand to address the Veteran's claim for an increased rating for left ear hearing loss.  If the claim remains denied, the Veteran must be informed of the requirements to perfect an appeal.

8.  The RO should also undertake any other development it determines to be warranted.

9.  Then, the RO should readjudicate the remaining issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




